                 CASE 0:18-cv-03189-DSD-ECW Document 41 Filed 07/18/19 Page 1 of 1

                            IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF MINNESOTA

                                             CIVIL MOTION HEARING

                                                                                    COURT MINUTES
The Prudential Insurance Company of America,                                  BEFORE: Elizabeth Cowan Wright
                                                                             U.S. Magistrate Judge, Courtroom 3A

                            Plaintiff,                             Civil Case No.:           18-cv-03189-DSD-ECW
  v.                                                               Date:                     July 18, 2019
                                                                   Court Reporter:           Erin Drost
J.B., a minor; Z.B., a minor; and                                  Time Commenced:           11:30 a.m.
Annie L. Davis, solely in her                                      Time Concluded:           11:41 a.m.
capacity as guardian of J.B. and Z.B.,                             Time in Court:            11 minutes

                            Defendants.

APPEARANCES:
For Plaintiff:                                                            Erin K Fogarty Lisle

For Defendants J.B., a minor,
represented herein by Annie L. Davis, her guardian:                       Dawn C Van Tassel


Plaintiff The Prudential Insurance Company Of America’s Motion for Appointment of a Guardian Ad Litem and for
Deposit Pursuant to Fed. R. Civ. P. 67. (Dkt. No. 31.)

MOTION TAKEN UNDER ADVISEMENT

Pursuant to the representations of the parties at the hearing, Plaintiff shall file a letter with the Court on or
before July 22, 2019, withdrawing its motion for Appointment of a Guardian Ad Litem as to Z.B. and for
Deposit Pursuant to Fed. R. Civ. P. 67 without prejudice.


 ORDER TO BE ISSUED                NO ORDER TO BE ISSUED              R&R TO BE ISSUED  NO R&R TO BE ISSUED

 Exhibits retained by the Court       Exhibits returned to counsel


                                                                                                                    s/SGK
                                                                                                    Signature of Law Clerk
